PER CURIAM.
Affirmed. The points raised by Kidwell on this appeal were not preserved below by appropriate objection, motion, or request for instruction. State v. Cumbie, 380 So.2d 1031 (Fla.1980); Clark v. State, 363 So.2d 331 (Fla.1978); Bailey v. State, 393 So.2d 24 (Fla. 3d DCA 1981); Mead v. State, 381 So.2d 743 (Fla. 3d DCA 1980); Simpson v. State, 211 So.2d 862 (Fla. 3d DCA 1968). Kidwell’s claim that his trial counsel was ineffective cannot properly be raised for the first time on direct appeal and is a matter to be presented to the trial court under Florida Rule of Criminal Procedure 3.850. State v. Barber, 301 So.2d 7 (Fla.1974); Valero v. State, 393 So.2d 1197 (Fla. 3d DCA 1981).